Citation Nr: 0325393	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles that denied entitlement to an evaluation in 
excess of 10 percent for bronchial asthma.  The veteran 
subsequently appealed that decision.

In a May 2002 rating decision, the RO granted an increased 
evaluation of 30 percent for bronchial asthma.  The Board 
notes that, where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, although the RO has granted an 
increased evaluation, 30 percent, for the veteran's service-
connected bronchial asthma, his claim for an increased rating 
remains in appellate status.

In September 2002, the veteran sitting at the RO, testified 
in a videoconference hearing with the undersigned in 
Washington, D.C.  A transcript of this hearing was prepared 
and associated with the claims folder.

At his September 2002 hearing, the veteran testified that he 
was a professional musician and his service-connected asthma 
affected his ability to work long hours as he previously did.  
It is unclear if, by this statement the veteran seeks to 
raise a claim for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  As such, the matter is referred to the RO for 
appropriate clarification and consideration.




REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  The recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, ___ F.3d ___, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that an 
attempt should be made to obtain treatment records from three 
private physicians identified by the veteran.  The Board set 
out a request for these records in an internal development 
memorandum dated in November 2002.  

In April 2003, the Board issued a letter to the veteran 
requesting that he complete and return the enclosed 
authorization forms for each of the three physicians that he 
had identified so that VA could obtain their records on his 
behalf.  The veteran subsequently submitted completed 
authorization forms for two of these physicians, and 
indicated that he was unfamiliar with the third.

Thereafter, in May 2003, the Board issued letters to the 
veteran's two physicians requesting that they submit copies 
of his medical records.  It appears that later that month, 
the two doctors identified by the veteran, Dr. M.O.A-O. and 
Dr. E.A.A. submitted treatment records that were subsequently 
received by the Board and associated with the veteran's 
claims folder.

Then, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas v. 
Derwinski, 1 Vet. App. 308, (1991); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
Court remand for the Board to apply the VCAA is not required 
where the Board decision had been issued before the date of 
enactment of the VCAA).

Nevertheless, in light of the Federal Circuit decisions, the 
Board believes that the most appropriate action is to remand 
this case so that the additional medical records obtained by 
the Board can be considered by the RO in the first instance.

Accordingly, this case is remanded for the following actions:

1.	The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  See also 66 Fed. Reg. 
45,620-32 (August 29, 2001) (now 
codified at 38 C.F.R. § 3.159).  The 
RO is free to undertake any specific 
development deemed necessary in order 
to comply with the VCAA, including re-
examination, if warranted.

2.	Thereafter, the RO should readjudicate 
the veteran's claim for an evaluation 
in excess of 30 percent for bronchial 
asthma.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the June 
2002 SSOC.  An appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of the case either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




